Citation Nr: 1710943	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected deep vein thrombosis.



REPRESENTATION

Appellant represented by:	North Carolina Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Barner, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 2002 to January 2006.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2016, the Veteran withdrew his request for a hearing before the Board.  In July 2016, he also indicated that he planned to submit a letter to withdraw his appeal.  The Board sent an August 2016 letter to him explaining that a withdrawal must be in writing.  To date, a written statement has not been received, and as such, the Board will continue to adjudicate the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Diabetes Mellitus

The Veteran was afforded a VA examination in September 2010 in connection with his claim for service connection for diabetes mellitus.  The examiner opined that the Veteran's diabetes mellitus was not caused by or aggravated by his military service.  In so doing, the examiner explained that a one-time elevated glucose level of 116 in service did not equate to a diagnosis of diabetes mellitus or indicate a chronic health condition.  She did note that the record was unclear if the glucose reading was fasting or non-fasting, and commented that, if it was fasting, then it would indicate impaired fasting glucose with a higher risk of developing diabetes mellitus within ten years.  

Nevertheless, the Board observes that the September 2010 VA examiner did not address a handwritten note in a July 2005 service treatment record indicating a glucose level of "138 (redo)."  Therefore, an additional medical opinion is needed in this case.


Hypertension

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for hypertension.  Although he was not diagnosed with hypertension in service, the Veteran's service treatment records do document some elevated blood pressure readings.  For example, his blood pressure was 148/81 in June 2004, 152/82 in October 2004, 148/82 in November 2004, 144/80 in February 2005, 142/76 and 141/96 in March 2005, and 142/76 in June 2005.  The term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic. See Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension," means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Code 7101, Note 1 (2016).  His post-service treatment records also note a prescription for Lisinopril.  Therefore, a VA examination and medical opinion are needed to determine the nature an etiology of any hypertension that may be present.

Moreover, the Veteran asserted in his May 2013 VA Form 9 that his hypertension is secondary to his service-connected deep vein thrombosis.  However, the May 2010 notice letter and the May 2013 statement of the case did not address secondary service connection.  There is also no medical opinion discussing that theory of entitlement. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for diabetes mellitus and hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also request any outstanding VA treatment records.

2.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claims on both a direct and secondary basis.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has diabetes mellitus that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, to include glucose level of 116 in October 2005 and 138 in July 2005.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has hypertension that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, to include any elevated blood pressure readings (e.g. 148/81 in June 2004, 152/82 in October 2004, 148/82 in November 2004, 144/80 in February 2005. 142/76 and 141/96 in March 2005, and 142/76 in June 2005).

The examiner should also opine as to whether it is at least as likely as not that any current hypertension is either caused by or aggravated by the Veteran's service-connected deep vein thrombosis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




